EX-PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  In Figure 5, it is noted that there are a couple of misspelled words at the top of the Figure.  In particular, the term “receiveing” and “recieveing” in the first two lines of the Figure are not spelled correctly.  TO correct this issue, it is suggested that these terms be deleted and replaced with –receiving--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claims 7, 12 and 14 are objected to because of the following informalities:  
With respect to claim 7, it is suggested that the term --from-- be inserted after “upstream” in line 3 to insure the claim language is clear and concise.
With respect to claim 12, it is suggested that the term “he” in line 1 be deleted and replaced with the term –The—to correct an obvious typographical error.
With respect to claim 14, it is suggested that the term –from—be inserted after “upstream” in line 3 to insure the claim language is clear and concise.
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1-6, 8-11, 13, and 15 are allowed.
Claims 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record fails to teach or fairly suggest a method for printing a web of packaging material having all of the method steps as recited, in combination with and particularly including, determining a second register mark position area based on the first register mark position, identifying a second register mark within the second register mark position area using a second sensor and determining a second register mark position for the second register mark, determining a second area position of the second area based on the second register mark position, adjusting the web in relation to printer bars in accordance with the second area position, and printing the second area by using the printer bars.  
With respect to claim 8, the prior art of record fails to teach or fairly suggest a printing module for printing a web of packaging material having all of the structure as recited, in combination with and particularly including, a processing device configured to determine a first register mark position based on the first register mark, determine a second register mark position area based on the first register mark position, a second sensor for identifying a second register mark within the second register mark position area, wherein the processing device is further configured to determine a second register mark position for the second register mark, and determine a second area position of the second area based on the second register mark position, printer bars arranged for printing the second area and an adjustment device arranged to adjust the web in relation to the printer bars in accordance with the second area position.  
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scarabelli et al. (WO 03/037722 A1) teaches a method and apparatus for printing a web having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
January 19, 2022